Appellant, through his counsel, very urgently insists that in the cross-examination of the *Page 510 
appellant's wife, who testified to an alibi in his behalf, Article 714, C. C. P., was violated. In that article it is declared that neither spouse shall testify against the other on the trial of a criminal case unless the case is one in which the prosecution is for an offense committed by one against the other.
From Bill No. 1 it appears that the robbery was committed at Fort Worth on the morning of April 18, 1933, at eight o'clock. Appellant introduced his wife as a witness in his behalf. She testified that on the morning of April 18th, before the robbery took place, the appellant went to Dallas and remained there until after the robbery. She further testified that she and her husband went to Dallas to look for work; that he could not find work although he had been promised a job there. Answering a question propounded by State's counsel, the witness, over objection, testified that her husband had bought an automobile some two or three days after the robbery. The appellant having introduced his wife as a witness, also tendered her for legitimate cross-examination. In holding the cross-examination in the present instance not violative of the rule, it is thought that the following decisions of this court are in point: Burdett v. State, 116 Tex.Crim. Rep.; Smith v. State, 120 Tex.Crim. Rep.; Bell v. State, 120 Tex. Crim. 84. Other precedents regarded as supporting the ruling of the court in receiving the testimony will be found collated in Vernon's Ann. Tex. C. C. P., 1925, Vol. 2, p. 764. Among them are Bell v. State, 88 Tex.Crim. Rep.; Laake v. State,93 Tex. Crim. 84; Gaunce v. State, 97 Tex. Crim. 365; Harris v. State, 93 Tex.Crim. Rep.. Other illustrations will be found in the text mentioned.
From Bill No. 2 it appears that State's counsel asked the witness, Mrs. Myrtle Barrow, the following question: "Q. Did you have any conversation with anybody about whether they could take your car away from you on account of the money that came from this robbery?"
From the bill as presented here, it is shown that the court sustained the objection to the question.
Our re-examination of the record leaves us of the opinion that the motion for rehearing should be overruled, which is accordingly ordered.
Overruled. *Page 511